DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed May 12, 2022 has been entered.  Claims 8 and 9 are currently amended. 

Election/Restrictions
Claims 8-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1-7, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-18 do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on November 5, 2021 is hereby partially withdrawn. Claims 1-7 are no longer withdrawn from consideration. However, claims 15-18 remain withdrawn from consideration because they do not require all the limitations of an allowable claim. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,589,060. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of the ‘060 patent claims a method, comprising the steps of: coextruding a first molten polymer comprising a first polymer with a second molten polymer comprising a second polymer, in which the second molten polymer forms a flexible inner core and the first molten polymer forms exactly two bands inserted partially inside of and on opposite sides of the inner core, the bands being more rigid than the inner core; overlaying a braid on the inner core and the bands; coextruding a third molten polymer comprising a third polymer onto the braid to form a jacket that encloses the braid, the bands and the inner core; and while performing the step of coextruding the third molten polymer, changing a first composition of the third molten polymer to a second composition of the third molten polymer to define a proximal segment and a distal segment of a shaft and a transitional segment therebetween, the proximal segment being more rigid than the distal segment. Claim 1 of the ‘060 patent does not claim the second and third polymers are polymer mixtures.  However, claims 3 and 4, suggest a mixture of materials.  Further, one having ordinary skill in the art would have found it prima facie obvious to have utilized additional fillers or additives in the polymers (i.e. to form a polymer mixture) of the ‘060 patent claims for the purpose of achieving desired properties (e.g. color, oxidation resistance, radiopacity, strength), facilitating production (e.g. plasticizer) or reducing costs (e.g. fillers) as is conventional in the art. Claims 2-7 substantially correspond to claims 2-7 of the ‘060 claims. 
Allowable Subject Matter
Claims 8-14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742